Citation Nr: 0402929	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  95-42 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a right knee injury, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased disability rating for 
internal derangement of the left knee, due to residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On July 29, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should request that the VA 
examiner who performed the October 2001 
examination review the examination report 
and clarify the veteran's range of 
motion, given as "flexion 135 degrees, 
extension 15 degrees."  The examiner is 
specifically requested to explain if 
these findings mean that the veteran had 
left and right knee extension limited to 
15 degrees.  If so, the examiner is 
requested to indicate if such findings 
are considered as limited motion and, if 
so, to reconcile such findings with the 
comment in the examination report that 
"there is no evidence of any limitation 
of the range of motion".  

2.  If, and only if, the October 2001 VA 
examiner is unavailable, should the 
veteran be afforded another VA orthopedic 
examination.  The claims folder and a 
copy of this remand should be made 
available to the examiner for review 
prior to the examination.  All tests, 
studies and range of motion (measured 
with a goniometer) should be reported in 
degrees of arc, with an explanation as to 
the normal range of motion of a knee.  
The examiner should elicit all of the 
veteran's subjective complaints regarding 
his service-connected left and right knee 
disabilities and offer an opinion as to 
whether there is adequate pathology to 
support the level of each complaint.  The 
examiner should assess the overall 
functional impairment, if any, caused by 
pain of the service-connected knee 
disabilities.  In addition, the examiner 
is requested to determine whether the 
left and right knees exhibit weakness, 
fatigability, incoordination or pain on 
movement and, if possible, the 
determinations should be expressed in 
terms of the degree of functional loss 
due to any weakened movement, excess 
fatigability, incoordination or pain on 
increased use.  If possible, the examiner 
should comment on the severity of the 
manifestations of the service-connected 
knee disabilities on the veteran's 
ability to perform average employment in 
a civil occupation.  The examiner is also 
requested to comment on the presence or 
absence of instability or subluxation 
and, based on diagnostic testing, if the 
veteran has arthritis in either knee. 
Reasons and basis for all conclusions 
should be provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



